Citation Nr: 1636635	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  11-12 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for hypertension.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 through July 1984 and from February through December of 2003, to include service in Grenada from October through December of 1983.  The Veteran also claims service in the Persian Gulf from April through October of 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which among other issues, denied the Veteran's claims for service connection for PTSD and hypertension.  The Veteran has perfected a timely appeal as to those issues.

The Veteran's testimony was received during a February 2015 video conference hearing.  A transcript of that testimony is associated with the claims file.

This matter was remanded previously by the Board in May and December of 2015.  In the more recent December 2015 remand, the Board directed further development, including:  obtaining the records for VA treatment received by the Veteran since September 2009; affording the Veteran a VA examination of his hypertension; and, readjudication of the issue on appeal by the agency of original jurisdiction (AOJ).  The AOJ has undertaken efforts to perform the foregoing development; nonetheless, still additional development is required.

As the Board noted in the previous May 2015 decision and remand and in the December 2015 remand, the issue of the Veteran's entitlement to service connection for a traumatic brain injury has been raised by the record in the Veteran's VA treatment records as well as private treatment records from J.S.B., but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  As the AOJ is still yet to take any action as to that issue, the Board still does not have jurisdiction over it, and refers that issue again to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

Pursuant to the Board's previous remand, the Veteran was scheduled to undergo a new VA examination of his hypertension in February 2016.  After his failure to appear at that examination, the examination was rescheduled to take place later that month.  Again, the Veteran did not report.  

In April 2016, the Veteran wrote VA to ask that his examination be rescheduled.  For cause, he explained that he had missed the rescheduled examination in February 2016 because he had knee surgery and was unable to report for the examination.

The Veteran has given satisfactory medically-related cause for his failure to report for the previously scheduled examinations.  Accordingly, VA should undertake efforts again to reschedule his VA examination for hypertension.  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all relevant VA records from December 2015.  Records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of any unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for VA review.
 
2.  The Veteran should be afforded a VA examination of his hypertension to determine whether he has current hypertension, and if so, whether his hypertension is related to an injury, illness, or event that occurred during his first period of active duty service from July 1981 through July 1984, or, was aggravated beyond its natural progression by his active duty service from February through October of 2003.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.

All appropriate testing should be conducted.  Upon review of the record and examination of the Veteran, the examiner should address the following questions:

	(a) does the Veteran have hypertension?

	(b) if the Veteran has hypertension, is it at least as 	likely as not (at least a 50 percent probability) that the 	Veteran's hypertension began during either of his 	periods of active duty service, or, resulted from an 	injury, illness, or event that occurred during either 	period of active duty service?

	(c) if the Veteran has hypertension, does the current 	hypertension represent in-service worsening of that 	condition during his period of active duty service from 	February through October of 2003, or alternatively, is 	there clear and unmistakable evidence (i.e., is it 	undebatable) that the current hypertension is merely 	the result of a natural progression of the hypertension 	that pre-existed that period of service?

The examiner should provide a full rationale for his or her findings and opinions, and in doing so, should comment upon the Veteran's subjective complaints, objective findings, and diagnoses which are noted in the National Guard service treatment records, post-service VA treatment records, and post-service private treatment records.  If appropriate, the examiner should also provide an explanation as to why he or she does or does not concur with these earlier findings and diagnoses.

If the examiner is unable to provide any of the opinions requested above without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.  The examiner's opinions and rationale should be expressed in a typewritten and legible report.

3.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.

4.  After completion of the above development, the issue of the Veteran's entitlement to service connection for hypertension should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






